 



Exhibit 10.5
(AMICUS LOGO) [w42578w4257800.gif]
LETTER AGREEMENT
November 9, 2007
Douglas Branch
1816 Winding Ridge Road
Norman, OK 73072
Re: Severance and Change in Control Agreements
Dear Doug:
On behalf of Amicus Therapeutics, Inc., (the “Company”), this shall serve to
confirm our agreement in the event Amicus terminates your employment without
cause or in the event of a Change in Control, Sale or Merger of the Company. By
accepting the terms of this Letter Agreement, you agree that the rights
identified in this Letter Agreement contain the complete understanding between
you and the Company related to Severance and Change in Control payments. The
May 12, 2006 Offer of Employment Letter countersigned by you (“May 12, 2006
Offer Letter,” attached hereto), shall otherwise remain in full force and effect
and is hereby confirmed and ratified.
Severance Pay

      In the event that your employment is terminated by the Company, except for
“Cause” as defined below, you will be eligible to receive the following:

  1.   six (6) months salary continuation;     2.   an additional six (6) months
of option vesting;     3.   in the event that your termination occurs after June
30th of the calendar year, you will be entitled to a payment of a bonus equal to
the bonus earned in the preceding year pro-rated for the number of months
actually worked in the year of termination; and

 
     6 Cedar Brook Drive      Cranbury, NJ 08512      T: 609-662-2000      F:
609-662-2001      www.amicustherapeutics.com

 



--------------------------------------------------------------------------------



 



  4.   you will be entitled to a continuation of your health benefit coverage
under COBRA, premiums to be paid by the Company, for a period of twelve
(12) months, which shall commence on the date of termination and run
concurrently with the period of salary continuation.

For purposes of this Agreement, “Cause” means termination for any of the
following reasons: (1) willful or deliberate misconduct by you that materially
damages the Company; (2) misappropriation of Company assets; (3) conviction of,
or a plea of guilty or “no contest” to, a felony; or (4) any willful
disobedience of the lawful and unambiguous instructions of the CEO of the
Company; provided that the CEO has given you written notice of such disobedience
or neglect and you have failed to cure such disobedience or neglect within a
period reasonable under the circumstances.
Change in Control
     If there is a Change in Control Event and you resign for Good Reason or are
terminated without Cause within twelve months of such Change in Control Event,
then (i) you will be entitled to receive twelve (12) months of salary
continuation, plus, in the event that the resignation for Good Reason or
termination without Cause following a change in control event occurs after
June 30th of the calendar year, you will be entitled to a payment of a bonus
equal to the bonus earned in the preceding year pro-rated for the number of
months actually worked in the year of your resignation or termination. In
addition, you will be entitled to continuation of your health benefit coverage
under COBRA, premiums to be paid by the Company, for a period of twelve (12)
months, which shall commence on the date of resignation or termination and run
concurrently with the period of salary continuation, and (ii) all unvested stock
options will have their remaining vesting schedule accelerated so that all stock
options are fully vested.
“Change in Control Event” means any of the following: (i) any person or entity
(except for a current stockholder) becomes the beneficial owner of greater than
50% of the then outstanding voting power of the Company; (ii) a merger or
consolidation with another entity where the voting securities of the Company
outstanding immediately before the transaction constitute less than a majority
of the voting power of the voting securities of the Company or the surviving
entity outstanding immediately after the transaction, or (iii) the sales or
disposition of all or substantially all of the Company’s assets. “Good Reason”
means (i) a change in your position with the Company or its successor that
materially reduces your title, duties or level of responsibility; or (ii) the
relocation of the Company or its successor greater than 50 miles away from the
then current location of the Company’s principal offices.
     Your right to receive accelerated vesting and severance payments pursuant
to this letter agreement shall be subject to the condition that you execute a
full release and waiver of all claims against the Company and related parties,
in a form acceptable to the Company.
Employment “At-Will”
It is important that you understand that the Company does not guarantee
employment for any specific period of time. You will continue to be employed on
at “at-will” basis. This means that

 



--------------------------------------------------------------------------------



 



both the Company and you will have the right to terminate your employment at any
time, for any reason, with or without prior notice or cause. Neither you nor the
Company will have an express or implied contract limiting your right to resign
or the Company’s right to terminate your employment at any time, for any reason,
with or without prior notice or cause. The “at-will” relationship will apply to
you throughout your employment and cannot be changed except by an express
individual written employment agreement signed by you and the Chief Executive
Officer of the Company.
It is understood and agreed that this Letter Agreement constitutes the full
agreement between you and the Company on the subjects of Severance and Change in
Control payments. To indicate your acceptance of the terms and conditions set
forth herein, please sign one copy of this Letter Agreement in the space
indicated below and return it to my attention on or before November 12, 2007. By
signing below, you agree that no other promises, express or implied, have been
made to you either verbally or in writing and that no further modifications to
these terms and conditions will be effective except by a written agreement
signed by the Chief Executive Officer of the Company and you and as authorized
by the Company’s Board of Directors.

            Very truly yours,

John Crowley
President and Chief Executive Officer
   

Accepted and Agreed:

                 
By:
  /s/ Douglas Branch   Date:   November 12, 2007    
 
 
 
     
 
   
 
  Douglas Branch            

 